Title: Alexander Garrett to James Madison, 7 May 1833
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                7th May 1833
                            
                        
                        Above I send for your approval my check on the President & Directors of Literary Fund of Virginia,
                            for Five thousand dollars, part of the annuity due the University the currrent year. This check is drawn rather earlier
                            than heretofore practiced, to explain which, and for the purpose of affording you information in relation to the money of
                            the University, in the hands of Baring & Brothers of London, I enclose you their letter to Mr. Pendleton, and his
                            to me With profound respect & esteem I am Dr. Sir your most Obt. Servt.
                        
                            
                                Alex Garrett
                            
                        B U Va.
                    